DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
 
Response to Amendment
3.	Applicant’s amendment to the claims, filed on August 18, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
4.	Applicant’s arguments/remarks, see pgs. 5-12, with respect to the immediate allowance of the current application have been fully considered but are not persuasive.
The Examiner notes that the applicant’s arguments directed towards the previously cited prior art Jung and Cok refer to features of the Applicant’s invention of the specification which are not presented in the claims – at least, the argued selectivity of the reflective layer to block first light and transmit second and/or third light, the reflective layer disposed on a top of the color filter layer; it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Similarly, with regards to functions or technical solutions only presented in the specification, the Examiner recommends for any desired features to be presented as limitations of the claims.
Without agreeing to the arguments directed towards the previously cited prior arts, a new combination of prior art are presented in light of the amendments, continued examination, and to promote compact prosecution.

Note by the Examiner
5.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 6, 8 are rejected under 35 U.S.C. 103 as obvious over Jung et al. (US 2021/0074939 A1), hereinafter as Jung, in view of Nam et al. (US 2015/0002791 A1), hereinafter as Nam. 

7.	Regarding Claim 1, Jung discloses a quantum dot display panel (see Fig. 15 and [0138] “display device DD” and [0142] “quantum dot”, and see [0067] “The light controlling layer PP may include, for example, a polarization layer and/or a color filter layer.”, [0172] “The polarization layer may be a circular polarizer … the polarization layer may be exposed by being on the base layer BL” Selected to have the circular polarizer on the base layer BL of the light controlling layer PP and the color filter layer CFL;
Note, the differences for the embodiment of Fig. 15 is discussed primarily in [0170-0172] and similarities with the embodiments previously detailed are not repeated), comprising:
	a pixel layer (layer of element DP-EL, see [0137] “display element layer DP-EL may include a pixel defining layer PDL, the light emitting elements ED-1, ED-2 and ED-3 separated by the pixel defining layer PDL”) comprising a plurality of retaining walls (elements PDL) and a plurality of sub-pixels (each of the elements ED) defined between the plurality of retaining walls (see Fig. 15);
a color filter layer (element CFL, see [0170] “color filter layer CFL”) disposed on the pixel layer and comprising a plurality of color filters (plurality of elements CF, see [0170]);
a reflective filter layer (element BL, see [0172] “base layer BL”) disposed on the color filter layer (see Fig. 15) and comprising a substrate (element BL); and
a circular polarizer (element 18, see [0044] “circular polarizers (18 in Fig. 1)”) directly disposed on the reflective filter layer ([0172] “The polarization layer may be a circular polarizer … the polarization layer may be exposed by being on the base layer BL”).
 Jung does not explicitly disclose a reflective filter layer comprising the reflective filter comprises at least one first film and at least one second film, each of the at least one first film has a first refractive index, each of the at least one second film has a second refractive index, and the first refractive index and the second refractive index are different, wherein the at least one first film is a silicon oxide film or a material having a high refractive index, and the at least one second film is a magnesium fluoride film or a material having a low refractive index and each of the a least one first film and each of the at least one second film are alternately stacked.
Nam discloses (see Figs. 5-6, 7B) a reflective filter (element 305, see [0112] “The dielectric stacked layer 305 may include dielectric layers having a relatively high refractive index and dielectric layers having a relatively low refractive index, which may be alternately stacked, so that the desired wavelength range of light may be selectively passed due to reflection or destructive interference on boundary interfaces of the dielectric layers.”) disposed on the substrate (element 300, see [0110] “substrate 300”), wherein the reflective filter comprises at least one first film and at least one second film, each of the at least one first film has a first refractive index, each of the at least one second film has a second refractive index, and the first refractive index and the second refractive index are different, wherein the at least one first film is a silicon oxide film or a material having a high refractive index, and the at least one second film is a magnesium fluoride film or a material having a low refractive index and each of the a least one first film and each of the at least one second film are alternately stacked (see [0112]).
The reflective filter as taught by Nam is incorporated as a reflective filter of Jung. The combination discloses the reflective filter comprises at least one first film and at least one second film, each of the at least one first film has a first refractive index, each of the at least one second film has a second refractive index, and the first refractive index and the second refractive index are different, wherein the at least one first film is a silicon oxide film or a material having a high refractive index, and the at least one second film is a magnesium fluoride film or a material having a low refractive index and each of the a least one first film and each of the at least one second film are alternately stacked (see Jung Fig. 15 the reflective filter is incorporated between element BL and element CFL).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the reflective filter as taught by Nam as the reflective filter of Jung because the combination allows for selectively passing a specific wavelength range of light through the reflective filter, so that a desired wavelength range of light may be selectively passed (see Nam [0112]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known combination of one known light controlling structure in a similar light emitting device for another to obtain predictable results (see Nam Fig. 6 and Jung Fig. 15).

8.	Regarding Claim 2, Jung and Nam disclose the quantum dot display panel as claimed in claim 1, wherein the quantum dot display panel further comprises (see Jung) a blue backlight source (see [0184] “light provided from the display unit DDP-2 to the optical member OPM-2 may be blue light”) disposed under the pixel layer, and the blue backlight source is a light source of a blue organic light-emitting diode (see [0158] “The display unit DPP-2 may include an organic light emitting display element.”) or a blue micro light-emitting diode.

9.	Regarding Claim 3, Jung and Nam disclose the quantum dot display panel as claimed in claim 2, wherein light of the blue backlight source passes through each of the plurality of sub-pixels from below the pixel layer to above the pixel layer (see Jung Fig. 13 and [0184] “the light emitting layer EML-1 may be arranged to cover an entire (e.g., substantially the entire) surface of the hole transport region HCL. According to embodiments of the present disclosure, light provided from the display unit DDP-2 to the optical member OPM-2 may be blue light. Thus, the pixels PX have light having the same color”).

10.	Regarding Claim 4, Jung and Nam disclose the quantum dot display panel as claimed in claim 3, wherein two out of every three of the plurality of sub-pixels are filled with red quantum dots and green quantum dots (see Jung [0136] “The color filter member CCP-1 according to an embodiment may include a first conversion material QD1 that absorbs the first light to wavelength-convert the first light into second light and a second conversion material QD2 that absorbs the first light to wavelength-convert the first light into third light. For example, the first light may be the blue light, the second light may be the green light, and the third light may be the red light.”).

11.	Regarding Claim 6, Jung and Nam disclose the quantum dot display panel as claimed in claim 4, wherein the plurality of color filters comprises a plurality of red filters and a plurality of green filters (see Jung Fig. 15 red filter element CF-R and green filter element CF-G, and see Fig. 14 having a plurality of the cross section seen in Fig. 15); and
each of the plurality of red filters is disposed corresponding to each of the red quantum dots, and each of the plurality of green filters is disposed corresponding to each of the green quantum dots (see Fig. 15 elements CF-R correspond to elements EL-R and elements CF-G correspond to elements EL-G). 

12.	Regarding Claim 8, Jung and Nam disclose the quantum dot display panel as claimed in claim 7,  wherein one second film is disposed between two neighboring first films (see Nam Fig. 7B and see [0112] “The dielectric stacked layer 305 may include dielectric layers having a relatively high refractive index and dielectric layers having a relatively low refractive index, which may be alternately stacked).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818